267 S.E.2d 673 (1980)
300 N.C. 371
Norman BROWNING, John Hubly, James Thorton, Hilda Reich, Harrold Gobeille, David Weisbert, Harry Shrier, Joseph Shrier, Eugene Bohlander, Howard Guggenheim, Paul Eckelberry, Eugene Kandel, Sterling Pfeiffer, Philip Drake, Ralph String, John Robinson, John Mc-Donald, M. G. Browne, Joseph Thomas, Robert Hays and Joe Fassett
v.
MAURICE B. LEVIEN & CO., P. C; Maurice B. Levien; Maurice B. Levien & Co.; and Maurice Levien Associates.
Supreme Court of North Carolina.
June 3, 1980.
Grier, Parker, Poe, Thompson, Bernstein, Gage & Preston, for plaintiffs.
Craighill, Rendleman, Clarkson, Ingle & Blythe, for defendants.
Petition by defendants for discretionary review under G.S. § 7A-31, 44 N.C.App. 701, 262 S.E.2d 355. Denied.